Citation Nr: 0127331	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In October 2001, the veteran testified at a video-
teleconference personal hearing, with the veteran appearing 
at the RO in Pittsburgh, Pennsylvania, and the undersigned 
Member of the Board in Washington, D.C.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
includes provisions that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record shows that the veteran served on active duty in 
Vietnam from October 1969 to June 1971.  His military 
specialty was truck driver and he was assigned to the 554th 
Engineer Company.  The veteran alleged, both in his personal 
testimony before the undersigned and in correspondence, that 
his Vietnam service stressors included the witnessing of one 
of his fellow servicemen kill another member of the unit.  In 
May 2001, the United States Armed Services Center for Unit 
Records Research (hereinafter, Center for Unit Records) 
verified with the United States Army Criminal Investigation 
Command (CID) that a serviceman murdered another serviceman 
on August 24, 1970, in Vietnam and that both servicemen were 
assigned to the same unit as the veteran at the time of 
murder.  

During the veteran's personal hearing, he noted that he had 
not received any VA treatment for his claimed PTSD; however, 
he related that he was receiving on-going treatment from his 
private physicians (S. Richards, M.D., and J. Haretos, M.D.) 
for his psychiatric condition, claimed as PTSD.  The most 
recent records from these physicians are dated in March 2001.  
In those records, the physicians diagnosed PTSD in November 
1999 and January 2000.  The subsequent diagnoses given are 
psychosis variously attributed to general medical condition, 
endocrine imbalance and harmonal imbalance.  Since the most 
recent private records from these physicians are dated in 
March 2001, any available subsequent records pertaining to 
the veteran's treatment should be obtained and associated 
with his claims file.  

It was indicated in a January 2000 Pennsylvania Bureau of 
Disability Determination, that the veteran was being seen by 
Dr. David Servan-Schriber at the Shady Side Hospital in a 
therapy clinic for PTSD patients.  Those records should be 
obtained.  Following VA psychiatric examination of the 
veteran in January 2000, the diagnosis was schizophrenia, 
paranoid type, residual phase.  The examiner offered that the 
veteran did not meet diagnostic criteria to justify a 
diagnosis of PTSD either in terms of identified stressors or 
psychiatric symptomatology.  

As for the veteran's private physicians' diagnoses of PTSD, 
it appears that the diagnosis was rendered without review of 
the record and based on the information given by the veteran.  
The VA physician's diagnosis was rendered prior to any 
verification of the veteran's alleged stressor by the Center 
for Unit Records.  Under the circumstances, it would be 
helpful if the veteran underwent another VA psychiatric 
examination to assess the nature and etiology of his 
psychiatric disability.  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f) (2001).  Amendments to those 
criteria were presented in June 1999, with the effective 
dated made retroactive to March 7, 1997.  Prior to June 18, 
1999, to establish service connection for PTSD, the record 
must include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.  

Finally, during the veteran's personal hearing, he testified 
that he is currently receiving Social Security disability 
benefits for his "psychosis."  Those records are not in the 
claims file and copies of such need to be obtained and 
incorporated with the veteran's file.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO contact the veteran and 
request the names and addresses of all 
health care providers, VA or private, who 
have treated him for a psychiatric 
disorder.  Thereafter, the RO should 
undertake all necessary action to obtain 
and associate with the claims file copies 
of all of the veteran's private treatment 
records from his treating physicians, 
particularly Dr. Richards, Dr. Haretos 
and Dr. Servan-Schriber.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran should be so notified.  
The veteran is free to submit to the RO 
all medical and other records, including 
lay statements, pertaining to the claimed 
disability under consideration. 

2.  The RO should contact the Social 
Security Administration and obtain from 
them the records pertinent to the 
appellant's claim for Social Security 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.  Any records received should 
be associated with the claims folder.  
The RO is to document all attempts to 
obtain these records.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to under go a comprehensive VA 
psychiatric examination to assess the 
nature and etiology of the veteran's 
psychiatric disability.  The entire 
claims folder, to include a complete copy 
of this REMAND, must be provided to and 
available for review by the examining 
physician.  The physician should provide 
a multi-axial diagnosis, reporting all 
psychiatric diagnoses found to be 
present.  If PTSD is diagnosed, the 
examiner should be requested to make a 
determination as to whether the PTSD is 
related to a verified specific in-service 
stressful experience which has been 
corroborated by the record.  The examiner 
should specifically indicate whether such 
experience(s) is (are) sufficient to 
support a diagnosis of PTSD.  If so, the 
examiner should specifically indicate how 
the other diagnostic criteria for the 
condition are met, and comment on the 
link between the current symptomatology 
and the in-service combat 
action/stressful experience(s) referred 
to above.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report citing 
to specific evidence in the record.  The 
examination report should be associated 
with the other evidence on file in the 
veteran's claims folder.  

4.  The RO must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and 5107 (West 
1991 & Supp. 2001) are fully complied with 
and satisfied.  

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include consideration 
of the regulations pertaining to mental 
disorders in general and amended 
regulation specifically addressing PTSD.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  

7.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

By this REMAND, it is not the Board's intent to imply whether 
the benefit requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument within the 
appropriate time period on the matter the Board has remanded.  
See  Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


